Case 3:19-cr-00191 Document 1 Filed 07/30/19 Page 1 of 2 PagelD #: 1

 

 

 

UNITED STATES DISTRICT COURT FOR TH]
SOUTHERN DISTRICT OF WEST VIRGINIA

Ds
a
Sects!
Coy

 

 

 

BECKLEY GRAND JURY 2018
JULY 30, 2019 SESSION

 

 

 

 

UNITED STATES OF AMERICA
v. criminan No. 4. /%-6¢- 00/4 /
8 U.S.C. § 1326(a)

OMAR ALEJANDRO TERAN-PRIETO

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about July 15, 2011, defendant OMAR ALEJANDRO
TERAN-PRIETO, an alien, was found at or near Weslaco, Texas, and
was subsequently removed from the United States to Mexico on or
about July 15, 2011.

2. On or about July 16, 2019, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant OMAR ALEJANDRO TERAN-PRIETO, an alien, was
subsequently found in the United States after having been removed
from the United States, and had not obtained the express consent
of the Secretary of Homeland Security to reapply for admission to

the United States.

 
Case 3:19-cr-00191 Document 1 Filed 07/30/19 Page 2 of 2’PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

~, eal
By: ans ~~ ZAGD
ERIK S. GOES
Assistant United States Attorney _

 

 

 
